Citation Nr: 0515139	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  99-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran's claims folder was 
subsequently transferred to the RO in Waco, Texas.

Procedural history

The veteran served on active duty from July 1971 to January 
1975.

In July 1998, the Denver RO received the veteran's service 
connection claim for glaucoma, to include as secondary to 
radiation exposure.  The January 1999 rating decision denied 
the claim, and he appealed.

In February 2001, the Board remanded the claim to obtain 
additional evidence and to ensure compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  After completing the additional development 
requested by the Board, the Waco RO denied the claim in a 
July 2003 supplemental statement of the case (SSOC).  The 
case is once again before the Board.

Issues not on appeal

In January 2003, the Waco RO granted the veteran's service 
connection claim for thyroid cancer, also claimed as due to 
exposure to ionizing radiation in service.  However, in a 
subsequent March 2003 decision, the RO proposed to sever 
service connection for that condition.  Service connection 
for thyroid cancer was severed via a February 2005 rating 
decision.  The Board also notes that the February 2005 rating 
decision denied service connection for a thyroidectomy scar.  
Additionally, a June 2004 rating decision denied service 
connection for emphysema and a March 2003 rating decision 
denied service connection for bilateral hearing loss and 
tinnitus.  

To the Board's knowledge, the veteran has not disagreed with 
these decisions, and the issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The veteran had also originally perfected an appeal as to the 
RO's denial of service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  
The veteran has withdrawn that appeal.  See letter from 
veteran dated December 1, 2004.  That issue, too, is no 
longer in appellate status.  See 38 C.F.R. § 20.204 (2004).  

Accordingly, the only issue presently before the Board is 
that listed on the first page of this decision.


FINDINGS OF FACT

1.  The veteran's military service included work as a nuclear 
weapons specialist.   

2.  The evidence of record fails to demonstrate that the 
veteran was exposed to toluene or methyl ethyl ketone (MEK) 
while in service.

3.  Glaucoma was initially diagnosed in 1998.  

4.  A preponderance of the medical evidence of record does 
not demonstrate that the veteran's glaucoma is etiologically 
related to any incident of service, including exposure to 
ionizing radiation or alleged exposure to toluene and MEK.



CONCLUSION OF LAW

The veteran's glaucoma was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
glaucoma.  He alternatively contends that this condition is 
either the result of exposure to ionizing radiation in 
service or is a result of in-service exposure to toluene and 
MEK.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 1999 statement of the case (SOC) and 
the July 2003 SSOC of the pertinent law and regulations 
(including those pertinent to service connection claims based 
on radiation exposure), of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in July 
2001, which was specifically intended to address the 
requirements of the VCAA.  The July 2001 letter from the RO 
specifically notified the veteran of the need to submit 
evidence showing an "injury in military service or a disease 
that began in or was made worse during military service, or 
an event in service causing injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your current disability and an injury, disease, or event in 
service."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The July 
2001 VCAA letter informed the veteran that VA would assist 
him by making "reasonable efforts" to obtain "such things 
as medical records, employment records, or records from other 
Federal agencies."  The veteran was also advised that VA 
would obtain his service medical records and would "get 
other military service records if they are necessary."  He 
was also advised that VA would obtain VA treatment records 
and would attempt to obtain all private treatment records he 
informed VA about.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its July 2001 letter that if 
"you want us to help get private medical records for you, 
please complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veteran's Affairs, . . . [w]e will request the 
records for you."  The veteran was specifically instructed 
to "include a complete mailing address, including zip code, 
as well as dates of treatment and condition treated" and to 
"[p]rovide a separate form for each private care provider."  
Alternatively, the veteran was notified that "[y]ou can help 
with your claim by getting the private medical records and 
sending them directly to us." 

With respect to VA treatment records, the veteran was advised 
that if "there are additional Federal records (i.e. VA 
Medical Center records, military hospital records, etc.) that 
you think will support your claim, please tell us about them 
. . . [we] will request the records for you."  He was 
instructed to provide the "name of the facility, as well as 
the city, state, country, etc. of the facility . . . [i]n 
addition, tell us the condition treated and the dates of 
treatment."  

The veteran was further notified that he could submit his 
"own statements or statements from other people describing 
[his] . . . symptoms."

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2001 letter included notice that if "you want us to 
help get any additional information or evidence that you 
think will support your claim, please tell us about it . . . 
VA Form 21-4138, Statement in Support of Claim, is enclosed 
for your use."  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in January 1999.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board notes, however, that such 
a situation was a practical and legal impossibility, because 
the initial adjudication of his claim pre-dated the enactment 
of the VCAA in November 2000.  VA's General Counsel has held 
that failure to provide VCAA notice prior to the initial 
adjudication of the claim in such instance does not 
constitute error.  See VAOPGCPREC 7-2004.  The claim was 
readjudicated, and a SSOC was provided to the veteran in July 
2003, following VCAA notice compliance action.  The veteran 
has been provided with the opportunity to submit evidence and 
argument in support of his claim.  Thus, any concerns 
expressed by the Court in Pelegrini as to adjudication of the 
claim before issuance of a VCAA notice letter have been 
rectified by the subsequent readjudication of the claim.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claims on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, extensive VA and private treatment records, and the 
report of a June 2003 VA eye examination.  The veteran and 
his representative have not identified any outstanding 
evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has indicated that he does not 
want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection-radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2004).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that prostate cancer and skin cancer become manifest 
5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2004).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2004).

Factual Background

The veteran served as a nuclear weapons specialist in the 
United States Air Force from July 1971 to January 1975.  He 
has indicated that his job duties included performing routine 
maintenance on nuclear weapons systems, and that the vast 
majority of his working hours were spent in close proximity 
to nuclear warheads.  
The veteran has also stated that he was routinely charged 
with cleaning warheads with toluene and MEK.  He essentially 
argues that his job duties resulted in exposure to ionizing 
radiation, which in turn caused glaucoma.  The veteran has 
alternatively suggested that his glaucoma is the product of 
claimed exposure to toluene and MEK.

Service medical records are pertinently negative for 
complaint or treatment of an eye disorder of any kind, and 
medical records following service do not mention glaucoma 
until May 1998, at which time it was noted that the veteran 
was "showing early signs" of the disease.  A definitive 
diagnosis was rendered in October 1999.  

Review of the veteran's service medical and personnel records 
fail to show that he was exposed to MEK and toluene in 
service.  Medical records both during and following service 
contain no mention of these chemicals.  

The record also includes the report of a June 2003 VA eye 
examination.  After examining the veteran and reviewing the 
claims file, the examiner rendered a diagnosis of chronic 
open angle glaucoma with slight enlargement of the blind spot 
in each eye.  However, the examiner also noted that it was 
unlikely that this condition was the result of exposure to 
ionizing radiation in service.

Analysis

The veteran essentially contends that his exposure to 
ionizing radiation while working as a nuclear weapons 
specialist caused glaucoma.  He alternatively contends that 
his glaucoma is the result of in-service exposure to toluene 
and MEK. 
The veteran has submitted a number of Internet articles 
arguing that toluene and MEK are can be generally dangerous 
to the eyes after long-term exposure.  He has also submitted 
Internet articles arguing that exposure to ionizing radiation 
can likewise cause eye damage.

As discussed above, in order for service connection to be 
granted three elements must be met: (1) current disability; 
(2) in-service incurrence; and (3) medical nexus.  See 
Hickson, supra.  

It is undisputed that the veteran currently has the claimed 
disability, glaucoma, thus satisfying Hickson element (1).  

With respect to Hickson element (2), in-service disease or 
injury, there is no evidence that glaucoma or any other eye 
disease was present during service, and the veteran does not 
appear to so contend.  With respect to in-service injury, the 
injuries alleged by the veteran are radiation exposure and 
exposure to certain chemicals.

Given the veteran's duties as a nuclear weapons specialist, 
the Board will assume for purposes of this decision that 
exposure to ionizing radiation in may have occurred in 
service, arguably satisfying Hickson element (2).  The 
radiation regulations will be addressed below.  

The objective record does not reveal that the veteran was 
exposed to either toluene or MEK while on active duty.  
Service medical and personnel records fail to mention toluene 
or MEK exposure, and medical records following service 
likewise contain no reference to either of these chemicals.  

The only evidence concerning alleged exposure to such 
chemicals emanates from the veteran himself.  He has provided 
no supporting  evidence.  The veteran was specifically 
advised to present evidence of in-service injury 
(i.e. exposure to toluene and MEK) in the July 2001 VCAA 
letter.  However, he has failed to provide any evidence 
demonstrating his exposure to these chemicals, and the 
evidence obtained by VA fails to confirm the veteran's 
alleged exposure.  

In short, if the veteran is claiming that his current 
disability is a result of exposure to chemical in service, it 
is incumbent upon him to provide, if not specific evidence 
concerning such claimed exposure, at least information which 
would reasonably enable VA to verify the alleged occurrence.  
The veteran has failed to do so. 
See 38 U.S.C.A. § 5107(a) [a claimant has the responsibility 
to present and support a claim for benefits]; see also Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ["[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence"].  

Thus, the only evidence of the veteran's exposure to toluene 
and MEK in service is the veteran's own statements.  The 
Board is obligated to consider such statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's report, concerning alleged 
exposure to chemicals. The veteran's service medical records 
are devoid of any complaints or findings that pertain to 
chemical exposure.  Nor did the veteran evidently report 
chemical exposure to any service health care provider after 
service.

The Board places far greater weight on the contemporaneous 
evidence such as the veteran's service medical and personnel 
records than it does on the veteran's recent vague 
statements.  Not only may the veteran's memory be dimmed with 
time, but self interest may play a role.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran]; see also Cartright, supra, and Pond v. West, 
12 Vet. App. 341, 345 (1999); [interest may affect the 
credibility of testimony].  

Accordingly, Hickson element (2) has not been satisfied with 
respect to in-service toluene and MEK exposure.

Turning to Hickson element (3), nexus, the crucial question 
which must be answered is the relationship, if any, between 
in-service radiation exposure and the current disability.  
The Board will divide its discussion into three parts: 
presumptive service connection under 38 C.F.R. § 3.309 (d); 
radiogenic diseases under 38 C.F.R. § 3.311; and Combee 
considerations.

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the veteran must have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 3.309 
(d)(3).  

The veteran contends that his in-service duties as a nuclear 
weapons specialist put him in close proximity to nuclear 
weapons, thus resulting in radiation exposure.  The statute, 
however, defines radiation-risk activity with precision and 
does not list working in close proximity to nuclear weapons 
as a radiation-risk activity.  The veteran has not claimed, 
nor does the evidence demonstrate, that he was involved in 
the atmospheric testing of a nuclear device.  Therefore, the 
veteran's in-service job responsibilities do not provide a 
basis for finding that he participated in a radiation-risk 
activity, as required by the regulation.  

Moreover, even if the veteran had participated in a 
radiation-risk activity, service connection could not be made 
on a presumptive basis under 38 C.F.R. § 3.309(d) as the 
veteran's glaucoma is not listed as presumptive disease under 
38 C.F.R. § 3.309(d)(2).  The Board therefore finds that the 
presumptive provisions of 38 C.F.R. § 309(d) are not for 
application in this case.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for certain 
evidentiary development of claims to be accomplished based on 
a contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  The Board 
emphasizes that this provision does not give rise to a 
presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation-exposed 
veterans.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 
1997).  Section 3.311 essentially states that a dose 
assessment will be made in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure.

The diagnosed disability in the veteran's case is glaucoma, 
which is not listed as a radiogenic disease under the 
provisions of 38 C.F.R. § 3.311 (b)(2).  Because glaucoma is 
not considered a radiogenic disease under the regulations, 
the special development procedures of 38 C.F.R. § 3.111, 
including the procurement of a dose estimate and advisory 
opinions from the Undersecretaries of Benefits and Health, 
are not for application in this case.  



Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044; see also 
38 C.F.R. § 3.303 (d).  Accordingly, the Board will proceed 
to evaluate the veteran's claim under the regulations 
governing direct service connection.  

With regard to the third Hickson element, medical nexus, the 
only evidence which supports the claim is various Internet 
articles submitted by the veteran which discuss the effect of 
radiation (as well as  toluene and MEK) on the eye.  These 
articles are not, however, probative medical nexus evidence.  
While they suggest a relationship between exposure to 
ionizing radiation (and toluene and MEK) and disorders of the 
eye in general, these articles do not specifically relate to 
the veteran and his currently diagnosed glaucoma in 
particular.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, because the Internet articles which have 
been submitted by the veteran are general and speculative in 
nature, they cannot support his  claim.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); see also Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) [medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim].

The only medical opinion of record specifically regarding a 
possible relationship between the veteran's glaucoma and his 
in-service radiation exposure is the report of the June 2003 
VA examiner.  After examining the veteran and reviewing the 
claims file, the examiner determined that while the veteran 
did suffer from chronic open angle glaucoma, it was unlikely 
that this condition was the result of exposure to ionizing 
radiation in service.  No contrary medical opinion is of 
record.

There is also no medical opinion of record regarding a 
relationship between the veteran's alleged toluene and MEK 
exposure and his current diagnosis of glaucoma.  However, 
given the lack of evidence regarding in-service exposure to 
these chemicals, such an opinion would be a manifest 
impossibility.

To the extent that the veteran himself is attempting to 
provide a causal relationship between in-service exposure to 
toluene, MEK or radiation and glaucoma, it is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The veteran has been accorded ample opportunity top provide 
to VA a competent medical nexus opinion which serves to link 
his currently diagnosed glaucoma to his military service.  He 
has not done so.

The Board understands that the veteran may sincerely believe 
that his glaucoma may be related to his service in close 
proximity to nuclear weapons.  However, as explained above, 
the medical evidence demonstrates otherwise.  See Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

Conclusion
 
For the reasons explained above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim.  
Service connection for glaucoma is accordingly denied.  


ORDER

Service connection for glaucoma is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


